I concur in reversal and in dismissing plaintiff's petition for the writ of habeas corpus. Justice WIEST writes that this baby was taken from the custody of the grandparents and returned to plaintiff under a writ issued by the circuit judge, and Justice WIEST directs the return of the child *Page 234 
forthwith to the defendant grandparents. While the circuit judge entered an order adjudging that plaintiff was entitled to the custody of said infant and directing the defendants to deliver her to the plaintiff, this order was stayed by this court on June 10, 1943, at which time all further proceedings in the court below were stayed by this court. On September 8, 1943, when leave to appeal was allowed, by order of this court this stay of proceedings was continued until the further order of this court. This baby has been and still is in the custody of the defendant grandparents. The case should be remanded to the lower court with directions to enter an order dismissing plaintiff's petition, with costs to defendants.
NORTH, C.J., and STARR, BUTZEL, SHARPE, and REID, JJ., concurred with BOYLES, J.